Territory of Michigan DISTRICT OF DETROIT
TO WIT
Be it remember’d that on this sixteenth day of September A D one thousand eight hundred fifteen, Personally appeared before me George McDou-gall, a Justice of the peace for the District of Detroit aforesaid, Brigadier Gen1 James Miller, who being solemnly sworn deposeth and saith, That in a conversation with Lieu* Vidal at James Mays House in the City of Detroit on the evening he was brought to Detroit a prisoner about the fifth Instant, He the said Lieu* Vidal acknowledged that he had taken a Man, he called *525a Deserter, on the American shore above this place, put him on board his Boat and sent him on board the British vessell laying off from whence he took him James Miller
Sworn & subscribed before me at Detroit the day & year first above written
Geo. McDougall
Justice of the Peace D D T M

[In the handwriting of George McDougall]